KRUEGER, Judge.
The offense is robbery. The punishment assessed is confinement in the state penitentiary for a term of twenty years.
The record reflects that on the night of the 16th day of January, 1947, appellant did by assault and by putting Mary Hein and Albert Gutierrez in fear of life and bodily injury rob them of Three Hundred Thirty Eight Dollars. Although he entered a plea of not guilty, nevertheless when he took the witness stand he admitted taking the money from the parties by making them believe he had a pistol in his coat pocket. He contended that at the time he was under the influence of narcotics self-administered.
Mary Hein and Albert Gutierrez both testified that he came into the office where they were at work with his hand in his coat pocket and demanded that they give him the money; that they both were in fear for their lives and they told him the money was in the drawer whereupon he went to the drawer, took $338.05, and departed.
The conviction is ample to support his conviction. The court in his charge made a fair and adequate application of the law to the facts of the case to which no objection was made.
Appellant, by Bill of Exception No. 1, complains of the following remark made by the District Attorney in his argument to the jury: “That if this defendant had actually had a gun or other dangerous weapon with him at the time that the offense was committed, the offense would have been robbery by assault with a deadly weapon, for which the maximum penalty would be death.” At this juncture, appellant interposed his objection to the argument on the ground that it inflamed the minds of the jury and was highly prejudicial. We see no merit in the bill since the argument was a reasonable deduction from the evidence.
No reversible error appearing in the record, the judgment of the trial court is affirmed.
Opinion approved by the Court.